Citation Nr: 1019445	
Decision Date: 05/26/10    Archive Date: 06/09/10

DOCKET NO.  07-33 686	)	DATE
	)
	)
	
On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for right varicose 
veins, currently rated as 10 percent disabling.  

2.  Entitlement to an increased rating for left varicose 
veins, currently rated as 10 percent disabling.  

3.  Entitlement to service connection for a right ankle 
disability.  

4.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
right knee disability.  

5.  Entitlement to service connection for a right knee 
disability.  


REPRESENTATION

Appellant represented by:	National Veterans Organization 
of America, Inc.


WITNESSES AT HEARING ON APPEAL

Appellant, his wife and [redacted]


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel


INTRODUCTION

The appellant had active service from August 1967 to August 
1969.

This claim is on appeal from a rating decision of the Waco, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO). 

The appellant testified before the undersigned Veterans Law 
Judge via Video Conference in March 2010.  A transcript of 
the hearing has been associated with the record.  

The issues of increased rating for right and left varicose 
veins, and entitlement to service connection for a right knee 
disability and right ankle disability are being remanded and 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.




FINDINGS OF FACT

1.  The appellant was last denied service connection for a 
right knee disability in an August 1999 rating decision.  The 
appellant did not appeal that decision and it became final.  

2.  The evidence added to the record since the August 1999 
rating decision is not cumulative or redundant of the 
evidence previously of record and does relate to an 
unestablished fact necessary to substantiate the claim.  


CONCLUSION OF LAW

New and material evidence to reopen the claim for service 
connection for a right knee disability has been received and 
the claim is reopened.  38 U.S.C.A. §5108 (West 2002); 38 
C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2009), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2009), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  

Additionally, the United States Court of Appeals for Veterans 
Claims (Court) has held that the plain language of 
38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Prinicpi, 18 Vet. App. 112, 119 
(2004).  The timing requirement enunciated in Pelegrini 
applies equally to the initial disability-rating and 
effective-date elements of a service connection claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In the context of a claim to reopen, VCAA notice must include 
an explanation of 1) the evidence and information necessary 
to establish entitlement to the underlying claim for the 
benefit sought; and 2) what constitutes new and material 
evidence to reopen the claim as determined by the evidence of 
record at the time of the previous final denial.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  The Court further 
explained that a notice letter must describe what evidence 
would be necessary to substantiate the element or elements 
required to establish the underlying claim that were found 
insufficient in the previous denial.  The record reflects 
that the originating agency provided the appellant with the 
notice required under VCAA by letters dated in December 2005, 
March 2006 and May 2008.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claims.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  No 
further assistance to the appellant with the development of 
evidence is required. 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 
3.159(d).  Accordingly, the Board will address the merits of 
the claims. 

				 


Legal Criteria and Analysis 

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  An exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

The appellant has appealed the denial of the application to 
reopen the claim for service connection for a right knee 
disability.  In an August 1999 rating decision, the appellant 
was denied service connection for a right knee disability.  
It was determined that, although there was a record of in 
service treatment for the right knee, there was no permanent 
residual or chronic disability subject to service connection.  
The appellant was notified of the denial in September 1999.  
The appellant did not appeal that decision and it became 
final.  

The appellant submitted an application to reopen his claim 
for service connection for a right knee disability in 
September 2005.  At the time of the last final denial, the 
record contained service treatment records that showed 
complaints of right knee pain during service and the 
appellant's statement he sustained a right knee injury while 
in service with residuals thereof.  The evidence (now out of 
order but date stamped prior to the rating decision) 
disclosed post service arthritis of the right knee.  However, 
there was no acceptable evidence of a nexus to service or 
continuity of symptomatology.


Since the rating decision the appellant submitted evidence 
that included a January 2007 MRI of the right knee revealed 
tear of the anterior cruciate ligament (which may be 
chronic), maceration of the medial meniscus consistent with a 
tear, possible tear of the lateral meniscus, chondromalacia 
patellae and three compartment hypertrophic changes.  Also 
since the last final denial, the appellant has been afforded 
a VA compensation and examination.  Private treatment records 
from Dr. W have also been submitted.  These records show 
treatment and diagnoses for the right knee.  Dr. W also 
opined that the appellant's right knee arthritis is 
posttraumatic in nature and most likely related to the 
meniscal injury which occurred in service.  The record also 
includes testimony from the appellant stating that his right 
knee disability did not pre-exist service.  

On careful review of the record, the Board has determined 
that new and material evidence to reopen the claim for 
service connection for a right knee disability has been 
submitted.  The appellant's claim for service connection was 
previously denied on the basis that there was nexus to 
service.  Since the last final denial, evidence has been 
submitted showing a possible nexus to service and a diagnosis 
of post-traumatic arthritis.  The above constitutes new and 
material evidence.  When viewed in the context of the reasons 
for the prior denial, a lack of a nexus, the evidence is 
relative and probative of the issue at hand.  Thus, the Board 
concludes that new and material evidence has been presented 
to reopen the claim.  

The record establishes that the appellant has a meniscus 
disability, evidence that did not exist at the time of the 
prior decision.  Whether this should be viewed as new and 
material evidence or elements of a new claim based upon a 
different diagnosis, the result is the same, de novo review 
is warranted.

  
ORDER

The application to reopen the claim of entitlement to service 
connection for a right knee disability is granted.  


REMAND

The appellant has appealed the denial of a higher rating for 
right and left varicose veins.  In the February 2006 VA 
compensation and pension examination, the appellant denied 
edema of the lower extremities.  Examination revealed no 
edema, eczema and/or stasis pigmentation of either leg.  In 
the July 2007 VA compensation and pension examination, the 
appellant reported that his legs felt heavy and that he uses 
an elastic compression hose daily.  He stated that it did not 
help.  Examination revealed the presence of edema.  It was 
not persistent and it was relieved by compression 
hosiery/other.  Partial relief of edema was noted.  There was 
no skin discoloration but pain was present.  It was noted 
that there was constant pain and pain at rest.  Aching and 
fatigue were noted to be present after prolonged walking or 
standing.  These symptoms were noted to be relieved by 
elevation or compression hosiery.  There was no ulceration 
present.  The edema was not massive or boardlike, and there 
was no stasis pigmentation or eczema.  

In his October 2007, VA Form 9 Substantive Appeal, the 
appellant related that he has persistent edema which is not 
fully relieved by elevating his extremities.  He related that 
he elevates his legs frequently but still has pain and 
swelling.  According to the appellant, he does not get 
complete relief as the burning, pain and swelling continues.  
In the December 2007 VA compensation and pension examination, 
examination revealed no edema, stasis pigmentation or eczema, 
and/or ulceration of either leg.  The appellant reported that 
the varicose vein pain interfered with his sleep.  In his 
March 2010 hearing, the appellant reported that his varicose 
veins were worse and not getting better.  He reported that 
his legs felt real heavy.  He related that he has a lot of 
problems walking and sleeping at night, and that he assumes a 
position at rest but the pain on the knee, ankle and varicose 
veins wake him up.  

In light of the evidence above, the Board finds that another 
VA compensation and pension examination is warranted to 
confirm or rule out the presence of edema.  In this regard, 
the Board notes that edema was not seen on examination in 
February 2006 and December 2007.  However, it was noted to be 
present in July 2007.  In view of VA's duty to assist 
obligations, which include the duty to obtain a VA 
examination or opinion when necessary to decide a claim, and 
based upon guidance from the Court, remand for the purpose of 
obtaining a VA examination(s) is required to determine the 
nature and extent of the appellant's disability.  

The appellant has appealed the denial of service connection 
for a right knee and right ankle disability.  The Board notes 
that additional records have been associated with the claims 
folder that were not of record when the last Supplemental 
Statement of the Case (SSOC) was issued in November 2008.  
Specifically, a December 2009 evaluation with a medical 
opinion by Dr. B has been submitted.  Also, a February 2008 
evaluation with a medical opinion by Dr. W has been 
submitted.  The newly submitted evidence is relevant in that 
it provides a nexus between the appellant's right knee and 
right ankle disabilities and service.

Applicable VA regulations require that pertinent evidence 
submitted by the appellant must be referred to the agency of 
original jurisdiction for review and preparation of a 
Supplemental Statement of the Case (SSOC) unless this 
procedural right is waived in writing by the appellant.  38 
C.F.R. §§ 19.37, 20.1304(c) (2009).  The record does not 
reflect that the appellant has waived RO consideration of the 
additional evidence received since the November 2008 SSOC.  
Thus, a remand is required for RO consideration of this 
evidence in the first instance.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the appellant for a VA 
examination to determine the extent of his 
right and left varicose veins.  The 
examiner is asked to express all medical 
findings in terms conforming to the 
applicable rating criteria given in 38 
C.F.R. § 4.104,  Diagnostic Code 7120.  

2.  The AOJ should review the additional 
evidence and issue a SSOC for the claims 
for entitlement to service connection for 
a right ankle disability and right knee 
disability.  

3.  The AOJ should obtain a VA opinion 
regarding the etiology of the right knee 
diagnoses.  In particular, is there any 
relationship between each if the post-
service diagnoses and the events 
documented in the service records?  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp.2009).


______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


